Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 1 of 25




         IN THE UNIT ED STATES DIST RICT COURT
         FOR THE SOUTHER N DISTRIC T OF TEXAS
                  HOUST ON DIVI SION

DHI GROUP, INC. F/K/A DICE
HOLDINGS, INC. AND
RIGZONE.COM, INC.,


                   Plaintiffs,
                                       C.A: NO.: 16-cv-01670
    v.
DAVID W. KENT, JR., SINGLE
INTEGRATED OPERATIONS
PORTAL, INC. D/B/A OILPRO
AND OILPRO.COM, ET AL.,
               Defendants.


   PLAINTIFFS’ SECOND AMENDED TRIAL EXHIBIT LIST
                     Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 2 of 25




    Ps’ Ex.   Admitted                   Description                        Bates No.             Ds’
     No.                                                                                      Objection(s) 1

    1                     2014-08-15 David Kent to Bessemer           Bessemer 0000049

    2                     2013_03_11 Bud Montang to David Kent        Bessemer 0000217

    3                     WITHDRAWN

    4                     WITHDRAWN

    5                     2010-08-11 Stock Purchase Agreement         DHI_0000713-917         R
                          (Dice Holdings, Inc. and Rigzone.com,
                          Inc.)

    6                     2010-08-11 David Kent Employment            DHI_0000978-87          R
                          Agreement

    7                     2015-10-28 David Kent email to Michael      DHI_0002483
                          Durney RE: Profuse networks/Oilpro
                          deck

    8                     WITHDRAWN



1   A=Authenticity; H=Hearsay; NP=Not Produced; R=Relevance
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 3 of 25




Ps’ Ex.   Admitted                  Description                       Bates No.             Ds’
 No.                                                                                    Objection(s) 1

9                    2015-10 Pro Networks Series A               DHI_0002508-26

10                   Due Diligence - Technology outline          DHI_0007990-95         H

11                   Rigzone Purchase Agreement                  DHI_0008853-54

12                   DHI 2010 Staff Member Handbook              DHI_0017378-448        R

13                   Rigzone Monthly Buisness Review             DHI_0060001-16         R
                     September 2013

14                   WITHDRAWN

15                   Presentation re. Oilcareers                 DHI0007887

16                   WITHDRAWN

17                   2016-04-25 Jeremy Antonini email to         Dufrin 125 HL          R
                     Joseph Triepke, et al. RE: Revised Oilpro
                     Team Update
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 4 of 25




Ps’ Ex.   Admitted                 Description                        Bates No.             Ds’
 No.                                                                                    Objection(s) 1

18                   2015-09-21 David Kent email to Jeremy      Dufrin 27
                     Antonini RE: New Members and Soft
                     Member Job Notifications

19                   WITHDRAWN

20                   2016-04-11 Estevan Dufrin email RE: Chat Dufrin_000037
                     with Laura Bumby - 2014-12-19

21                   2016-03-17 David Kent email to Estevan     Dufrin_000057
                     Dufrin RE: Rigzone Bill

22                   2014-04-11 Estevan Dufrin email to David Dufrin_000076             R
                     Kent RE: position filled

23                   Trello.com - Trojan Horse                  Dufrin_000107           H; R

24                   2016-01-28 Estevan Dufrin email to Brad    Dufrin_000120           R
                     Smith RE: Rusty account

25                   2015-10-27 David Kent text to Jeremy       Dufrin_000134
                     Antonini
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 5 of 25




Ps’ Ex.   Admitted                 Description                        Bates No.             Ds’
 No.                                                                                    Objection(s) 1

26                   2014-06-23 David Kent email to Estevan     Dufrin_000138
                     Dufrin RE: Sends

27                   2014-09-07 David Kent email to Estevan     Dufrin_000178
                     Dufrin RE: New list

28                   Layering the Cake                          Fairbanks 00875-903     H

29                   2014-01-23 Stephan Zappelin email to       Fairbanks000110         H
                     Jonathan Fairbanks RE: OilPro Model

30                   EXCEL SIOPCO Financial Projections         Fairbanks000111         H
                     2013-2019

31                   2013-10-30 Stephan Zeppelin email to       Fairbanks000113         H
                     Jonathan Fairbanks RE: OilPro

32                   Oct. 2013 GEC deck to OilPro               Fairbanks000114-122     H

33                   2016-09-06 Jonathan Fairbanks email to     Fairbanks000164         H
                     Michael Weekley RE: 2014 valuation
                     analysis - brief history of JBF deal
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 6 of 25




Ps’ Ex.   Admitted                 Description                        Bates No.             Ds’
 No.                                                                                    Objection(s) 1

34                   GEC presentation - GEC: A Trusted          Fairbanks000165-189     H
                     Partner for SIOPCO’s Growth

35                   2016-06-16 Email from Jonathan             Fairbanks000193         R
                     Fairbanks Re. SIOPCO 2016 P&L

36                   2014-12-19 Jonathan Fairbanks email to     Fairbanks000294-98      H
                     Marita Fairbanks RE: Fwd: STOPCO
                     Admin - Dec. 2014

37                   2014-10-08 Jonathan Fairbanks email to     Fairbanks000371-72
                     David Kent RE: Thanks

38                   2014-10-08 Jonathan Fairbanks email to     Fairbanks000373-74      H
                     Steven Giacona RE: Thanks

39                   2016-10-27 David Kent email to Jonathan    Fairbanks000787         R
                     Fairbanks RE: Removal of the Cancer

40                   2013-01-10 David Kent email to Jonathan    Fairbanks001174
                     Fairbanks RE: Financials, etc. - resumes
                     and customers are paramount
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 7 of 25




Ps’ Ex.   Admitted                 Description                        Bates No.             Ds’
 No.                                                                                    Objection(s) 1

41                   Dec. 2016 signed SPA selling JBF interests Fairbanks001478-1497 R

42                   WITHDRAWN

43                   WITHDRAWN

44                   https://www.forbes.com/sites/georgea       N/A                     H
                     nders/2013/11/07/a-twitter-user-is-
                     worth-110-facebooks-98-linkedins-
                     93/#64192e132e8c

45                   2015_07_21 Oilpro                          N/A                     H; NP

46                   2015_07_21 Oilpro II                       N/A                     H; NP

47                   Emails between Bumby, Robins, and          Oilpro 0000701          R
                     Kent

48                   2013-10-20 Email b/t David Kent and        Oilpro 0000890          R
                     Bud Montang

49                   2015_08-27 Correspondence                  Oilpro 0001023          R
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 8 of 25




Ps’ Ex.   Admitted                Description                         Bates No.             Ds’
 No.                                                                                    Objection(s) 1

50                   2016_03_04 from Matt Kent to Dufrin        Oilpro 0004221          H; R

51                   2015_06_19 Gchat Conversation              Oilpro 0004706          R

52                   2016_02_17 Gchat Conversation              Oilpro 0004717

53                   2015-01-18 Email from David Kent           OilPro 0004734

54                   2016_01_21 Conversation b/t Matt Kent,     Oilpro 0005017          R
                     Brian Robins, and David Kent

55                   2015_06_11 Email from Dufrin to D.         OilPro 0005255-7        R
                     Kent.

56                   Email Transmitting Dice Energy             Oilpro 0027438-66       R
                     Presentation

57                   2013-05-16 Email b/t David Kent and        Oilpro 0027633          R
                     Bud Montang

58                   2011-11-18 Email b/t David Kent and        Oilpro 0029282          H; R
                     Bud Montang
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 9 of 25




Ps’ Ex.   Admitted                 Description                        Bates No.             Ds’
 No.                                                                                    Objection(s) 1

59                   2013-10-01 Michael Durney email to         Oilpro_0000001
                     David Kent RE: Congrats and
                     Partnership - Oct. 2013 DK to Durney

60                   2013-08-20 Michael Durney email to         Oilpro_0000013
                     David Kent RE: Update

61                   2015-10-28 Michael Durney email to         Oilpro_0000029-30
                     David Kent RE: Oilpro Update

62                   2014-03-06 David Kent email to Laura       Oilpro_0000579          R
                     Bumby RE: Rigzone

63                   2015-03-27 Estevan Dufrin email to David Oilpro_0000704-705        R
                     Kent, et al. RE: Operation Resume Hoard
                     Part 1

64                   2014-09-18 Laura Bumby email to David      Oilpro_0000948          R
                     Kent
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 10 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

65                   2013-10-30 Leland Richardson email to      Oilpro_0001125-26        R
                     David Kent RE: Invitation to connect on
                     Oilpro

66                   HMA Feb. 2014                              Oilpro_0001144-45

67                   2014-07-10 Estevan Dufrin email to David Oilpro_0001213-14          R
                     Kent RE: Follow up

68                   2014-07-10 Estevan Dufrin email to David Oilpro_0001217             R
                     Kent RE: Operation brief

69                   Operation Siege and Trojan Horse           Oilpro_0001218           R

70                   HMA Aug. 2014                              Oilpro_0001223-24

71                   2014-11-17 John Reese email to David       Oilpro_0001240-41        R
                     Kent RE: Holly Henderson email

72                   HMA Mar. 2015                              Oilpro_0001296-97
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 11 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

73                   HMA Nov. 2015                               Oilpro_0001381-82

74                   2013-10-30 David Kent email to Oilpro       Oilpro_0002545-47       R
                     Support RE: Invitation to connect on
                     Oilpro

75                   2014-03-19 David Kent email to Melvin       Oilpro_0002568          R
                     Montang RE: DHI - good acquisition

76                   2014-04-03 David Kent email to Phillip      Oilpro_0002577-79       R
                     Crawford RE: Unhappy

77                   2014-04-22 David Kent email to Laolu        Oilpro_0002584-85       R
                     Okewole RE: Dear Oil Pros

78                   2014-04-24 David Kent email to Carol        Oilpro_0002586-88       R
                     Okojie RE: A request for information on
                     Ms. Holly Henderson and a request for
                     permission to login to the Oilpro website
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 12 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

79                   2014-12-22 David Kent email to Estevan     Oilpro_0002646
                     Dufrin

80                   2015 SIOPCO Goals                          Oilpro_0002647

81                   2013-06-11 Bud Montang to David Kent       Oilpro_00026644-45       R
                     Re. Question

82                   2015-03-10 David Kent email to Bud         Oilpro_0002672-73        R
                     Montang RE: Announcement OilCareers
                     and Rigzone are combining strengths,
                     find out when!

83                   2015-04-06 David Kent email to Jeremy      Oilpro_0002684-89        R
                     Antonini RE: Operation Resume Hoard
                     Part 1

84                   2015-04-06 David Kent email to Leland Oilpro_0002690-95             R
                     Richardson RE: Operation Resume Hoard
                     Part 1
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 13 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

85                   2015-07-19 David Kent email to Estevan      Oilpro_0002728-30
                     Dufrin RE: UK

86                   2015-08-28 David Kent email to Michael      Oilpro_0002735-37
                     Durney RE: Competition, etc.

87                   HMA Nov. 2013                               Oilpro_0004070-71

88                   2015-07-17 David Kent email to Estevan      Oilpro_0004179          R
                     Dufrin RE: 4th Party

89                   2016-01-20 Brad (Virtual Bench) email to    Oilpro_0004213-14       R
                     Estevan Dufrin RE: Welcome Back to
                     Rigzone

90                   2016-01-27 Holly (Virtual Bench) email to   Oilpro_0004216-17       R
                     Estevan RE: Locked account

91                   2016-01-29 Laura Bumby email to             Oilpro_0004219          R
                     Estevan Dufrin RE: Holly log-ins
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 14 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

92                   Slip sheet - document provided in native   Oilpro_0004222           H; R
                     format - rz cl 15.xlsx

93                   Slip Sheet - document provided in native   Oilpro_0004223           H; R
                     format - Sales Team Accounts V3-4-5-6
                     MR 7(1).xlsx

94                   2016-01-20 Estevan Dufrin email to Brad    Oilpro_0004287-88        R
                     Smith RE: Welcome back to Rigzone

95                   2015-04-06 Laura Bumby email to            Oilpro_0004340-42        R
                     Estevan Dufrin RE: Operation Resume
                     Hoard Part 1

96                   2015-11-25 Michael Durney email to         Oilpro_0004460-72
                     David Kent RE: Profuse / Oilpro
                     discussion

97                   2016-01-27 Michael Durney email to         Oilpro_0004549-50
                     David Kent RE: Interaction stats
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 15 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

98                   2015-03-16 David Kent email to Leland      Oilpro_0004762
                     Richardson RE: DICE.com

99                   2015-05-26 Bryan Robins email to David     Oilpro_0005071           R
                     Kent RE: Jesse Lisby and Laura Bumby
                     RE: Jobs

100                  2015-04-01 Estevan Dufrin email to Bryan Oilpro_0005117             R
                     Robins and David Kent RE: Post OC and
                     Rusty Merge

101                  Slip sheet - document provided in native   Oilpro_0005118           R
                     format - CompAnalysisPostMerger.xlsx

102                  2014-04-03 Password Request to             Oilpro_0005167
                     David@tech.pro RE: HMA! Pro VPN -
                     reset password request

103                  2014-08-26 Charles David email to David    Oilpro_0005190-91        R
                     Kent RE: Please review this for
                     consistency
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 16 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

104                  2015-06-10 Estevan Dufrin email to David Oilpro_0005252-254         R
                     Kent RE: Traffic opportunity and rusty
                     engagement

105                  2015-07-28 Estevan Dufrin email to David Oilpro_0005295-96          R
                     Kent RE: Recruitment scam - fake profile

106                  2015-07-29 Cdavis email to David Kent      Oilpro_0005300-5338      H
                     RE: Deal Book Page - Oilpro - Houston
                     Ventures

107                  WITHDRAWN                                  WITHDRAWN                R

108                  2014-04-24 David Kent email to Mike        Oilpro_0005669
                     Durney RE: Update

109                  2015-07-31 David Kent email to Estevan     Oilpro_0006045           R
                     Dufrin RE: UK Recruiter

110                  2015-11-05 David Kent email to Mike        Oilpro_0006133-35
                     Durney RE: Profuse / Oilpro discussion
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 17 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

111                  2015-07-28 Oilpro Support email to Mr.     Oilpro_0006192           R
                     Macleod RE: contact support -
                     gmac.abz@gmail.com

112                  2015-08-19 Estevan Dufrin email to Phil    Oilpro_0006216-18        R
                     Williams RE: Oilpro

113                  2016_01-20 Gchat                           Oilpro_0006280

114                  2016-03-07 Matt Kent email to David        Oilpro_0006289           R
                     Kent RE: Rusty Expiring

115                  Sales list                                 Oilpro_0006290           R
                                                                native

116                  2015-07-18 Kevin J. McKie email to         Oilpro_0006295           R
                     support@oilpro.com RE: Heather
                     Sullivan has connected with you on
                     Oilpro

117                  2015-10-21 David Kent email to Bill Day    Oilpro_0008699-8700
                     RE: venture capital
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 18 of 25




Ps’ Ex.   Admitted                    Description                      Bates No.             Ds’
 No.                                                                                     Objection(s) 1

118                  2014-08-21 Cdavis@houven.com email to       Oilpro_0009135-36
                     David Kent RE: OK..go to bookings plan
                     then call me and I will explain

119                  2014-08-23 Cdavis@houven.com email to       Oilpro_0009175-76       R
                     David Kent RE: Cost per registrant

120                  2014-08-23 cdavis@houven.com email to       Oilpro_0009180
                     David Kent RE cost per quality registrant
                     is 30

121                  2014-11-05 Estevan Dufrin email to David Oilpro_0009539-43
                     Kent RE: images - transmittal of What is
                     Oilpro

122                  What is Oilpro                              Oilpro_0009544-48

123                  2014-05-27 David Kent email to Charles      Oilpro_0010243-44
                     Davis RE: Oilpro - faster than RZ by
                     orders of magnitude
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 19 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

124                  2014-06-23 David Kent email to Chip        Oilpro_0010298           R
                     Davis RE: morning thoughts

125                  2014-07-03 David Kent email to Charles     Oilpro_0010337-39
                     Davis RE: Interesting

126                  2014-07-20 David Kent email to cdavis      Oilpro_0010387-88        R

127                  2014-11-26 David Kent email to Jake        Oilpro_0010985-88
                     Saper RE: Status

128                  2015-10-28 David Kent email to Jake        Oilpro_0011368           R
                     Saper RE: thanks

129                  Profuse Networks Deck                      Oilpro_0013073-88

130                  2015-10-28 David Kent email to Jonathan    Oilpro_0013196
                     Fairbanks RE: thoughts - transmission
                     email for Layering the Cake

131                  Layering the Cake 2016                     Oilpro_0013197-225
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 20 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

132                  2012-03-12 Email from Bud Montang          Oilpro_0023030-31        R

133                  2013-05-08 Edward Krasnov email to         Oilpro_0026449           H
                     David - RE: SIOPCO Projections

134                  2013-05-13 David Kent email to Joe         Oilpro_0026476-78
                     Triepke Re: Files for GECLP

135                  2013-09-10 Mark Sherman email to        Oilpro_0026907              H; R
                     David@tech.pro RE: Oilpro.com analytics
                     and Paid Search Proposal

136                  2012-11-02 Email from Bud Montaug          Oilpro_0027062-63

137                  Dice Energy Presentation                   OilPro_0027439

138                  2013-05-09 David Kent email to Edward      Oilpro_0027552-53
                     Krasnov RE: SIOPCO Projections
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 21 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

139                  2013-05-16 David Kent email to Melvin    Oilpro_0027649-50          R
                     Montang RE: Joe Jones-OilCareers - abide
                     by law and ethical standards

140                  2010-09-15 Matthew Kent email to           Oilpro_0029179-82        R
                     dkent@rigzone.com FWD: FW: WWW &
                     Rigzone Pricing

141                  Email from David Kent and Matt Kent re. Oilpro_0030041-48           R
                     Employment Agreement

142                  2016-04-22 Jeremy Antonini email to Matt OilPro_0030077-79          R
                     Kent, et al. RE: Update for Oilpro Team

143                  2016-04-25 Jeremy Antonini email to        OilPro_0030080-82        R
                     Joseph Triepke RE: Revised Oilpro Team
                     upate

144                  2016-04-25 Jeremy Antonini email to        OilPro_0030083-85        R
                     Bryan (Oilpro) RE: Revised Oilpro Team
                     update
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 22 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

145                  Antonini Email                             Oilpro_0030086           R

146                  2016-05-09 David Kent email to Jeremy      OilPro_0030323-24        R
                     Antonini RE: Bulk invite upload CSV’s -
                     attorney client privilege

147                  2016-04-28 Jeremy Antonini email to Jesse OilPro_0030330-31         R
                     Lisby, et al. RE: Contact support

148                  2016-04-11 Jeremy Antonini email to Jesse OilPro_0030355            R
                     Lisby RE: Queries for removing people

149                  Slip sheet - document provided in native   OilPro_0030356           R
                     format

150                  Code                                       OilPro_0030356           R

151                  2015-03-16 David Kent email to Leland      Oilpro_005102
                     Richardson RE: DICE.com
               Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 23 of 25




Ps’ Ex.   Admitted                 Description                         Bates No.             Ds’
 No.                                                                                     Objection(s) 1

152                  2014-11-06 David Kent email to Charles     Oilpro_10910-15          R
                     Davis RE: Monthly Active Users - Data
                     and Graph - Jeremy freaking genius

153                  2015-09-30 David Kent email to Jonathan    Oilpro_13000-13001
                     Fairbanks RE: Markup attached

154                  2015-07-20 David Kent email to Jeremy      Oilpro_5129-30           R
                     Antonini

155                  Email from David Kent to Nick Tran         Oilpro_Solomon
                                                                0002126

156                  2015-07-23 Oilpro Site Map                 N/A                      A; H; NP


157                  2015-09-05 Oilpro Site Map                 N/A                      A; H; NP
Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 24 of 25




               Respectfully submitted,

               JORDAN, LYNCH & CANCIENNE PLLC

               By: s/ Walter Lynch
                   Walter Lynch
                   State Bar No. 24046330
                   Federal I.D. No. 965265
                   Amir Halevy
                   State Bar No. 24065356
                   Federal I.D. No. 1259956
                   Joseph (“Jeb”) W. Golinkin II
                   State Bar No. 24087596
                   Federal I.D. No. 2515657
                   1980 Post Oak Blvd., Ste. 2300
                   Houston, Texas 77056
                   713-955-4020 (Telephone)
                   wlynch@jlcfirm.com
                   ahalevy@jlcfirm.com
                   jgolinkin@jlcfirm.com

                 ATTORNEYS FOR PLAINTIFFS DHI GROUP, INC. F/K/A DICE
                 HOLDINGS, INC. AND RIGZONE.COM, INC.
                  Case 4:16-cv-01670 Document 330 Filed on 11/02/20 in TXSD Page 25 of 25




                          CERTIFICATE OF CONFERENCE AND SERVICE

      I hereby certify that on this 2nd day of November, 2020, I served all counsel of record with a copy of
this Motion by the Court’s electronic filing system.

                                   /s/ Jeb Golinkin
                                   Joseph W. Golinkin II
